Title: From George Washington to Benjamin Ogle, 17 August 1785
From: Washington, George
To: Ogle, Benjamin



Sir,
Mt Vernon 17th Augt 1785.

The enclosed from Mr Dulaney did not come to my hands (being from home) until sunday last. I thank you for your obliging offer of two or three Fawns; but presuming the season is now too far advanced either to catch or gentle them, I will not send before I hear further from you on this subject.
If it is too late to obtain them this year, I would thank you for the like number next Spring; by which time I shall have a proper inclosure for them, & for the Deer of this Country, of which I am also endeavouring to procure a stock to breed from. With compliments to Mrs Ogle, I have the honor to be &c.

G: Washington

